                    Case 2:20-cv-00912-BJR Document 9-1 Filed 08/27/20 Page 1 of 3



 1

 2

 3

 4                                                                         Honorable Barbara J. Rothstein

 5                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7 DEVELOPERS SURETY AND INDEMNITY                            No. 2:20-cv-00912-BJR
   COMPANY,
 8                                                            [PROPOSED] ORDER GRANTING
             Plaintiff,                                       PLAINTIFF'S MOTION FOR
 9                                                            SUMMARY JUDGMENT
         vs.
10                                                            NOTED FOR HEARING ON
   ADAMS RESIDENTIAL CONTRACTING,                             SEPTEMBER 18, 2020
11 INC.,

12                         Defendant.

13

14             THIS MATTER having come before the Court on Plaintiff’s Motion for Summary

15 Judgment, and the Court having reviewed the records and files herein, including:

16             1.          Plaintiff’s Motion for Summary Judgment;

17             2.          Declaration of Erika Floyd with attached Exhibits 1 – 4;

18             3.          Declaration of Paul S. Smith with attached Exhibits 1 – 2;

19             4.          _____________________________________________________________;

20             5.          _____________________________________________________________; and

21             6.          _____________________________________________________________, it is

22 hereby

23

24                                                                             FORSBERG & UMLAUF, P.S.
     [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION FOR SUMMARY                           ATTORNEYS AT LAW
     JUDGMENT – 1                                                                 901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                                SEATTLE, WASHINGTON 98164
                                                                                 (206) 689-8500  (206) 689-8501 FAX
26   2750700 / 1310.0024
                   Case 2:20-cv-00912-BJR Document 9-1 Filed 08/27/20 Page 2 of 3



 1             ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion for Summary

 2 Judgment is hereby GRANTED.

 3             DONE this _____ day of September, 2020.

 4                                                ________________________________________
                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 5

 6 Presented by:

 7 FORSBERG & UMLAUF, P.S.

 8
   By: s/ Paul S. Smith
 9 Carl E. Forsberg, WSBA # 17025
   Paul S. Smith, WSBA #28099
10 Forsberg & Umlauf, P.S.
   901 Fifth Ave., Suite 1400
11 Seattle, WA 98164
   Phone: (206) 689-8500
12 Email: cforsberg@foum.law
   Email: psmith@foum.law
13 Attorneys for Plaintiff Developers Surety and Indemnity Company

14

15

16

17

18

19

20

21

22

23

24                                                                   FORSBERG & UMLAUF, P.S.
     [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION FOR SUMMARY               ATTORNEYS AT LAW
     JUDGMENT – 2                                                     901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                    SEATTLE, WASHINGTON 98164
                                                                     (206) 689-8500  (206) 689-8501 FAX
26   2750700 / 1310.0024
                   Case 2:20-cv-00912-BJR Document 9-1 Filed 08/27/20 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2             The undersigned certifies under the penalty of perjury under the laws of the State of

 3 Washington that I am now and at all times herein mentioned, a citizen of the United States, a

 4 resident of the State of Washington, over the age of eighteen years, not a party to or interested in

 5 the above-entitled action, and competent to be a witness herein.

 6             On the date given below I caused to be served the foregoing [PROPOSED] ORDER

 7 GRANTING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT on the following

 8 individual via the Court’s ECF system which will give notice to:

 9 Ms. Linda L. Foreman
   Foreman Sturm & Thede, LLP
10 5825 60th St. S.E.
   Snohomish, WA 98290-5104
11 Email: linda@foremansturm.com

12             SIGNED this 27th day of August, 2020 at Everett, Washington.

13

14                                                s/ Denise Mary Pope
                                                  Denise Mary Pope
15

16

17

18

19

20

21

22

23

24                                                                       FORSBERG & UMLAUF, P.S.
     [PROPOSED] ORDER GRANTING PLAINTIFF'S MOTION FOR SUMMARY                    ATTORNEYS AT LAW
     JUDGMENT – 3                                                          901 FIFTH AVENUE  SUITE 1400
25   Cause No.: 2:20-cv- 00912-BJR                                         SEATTLE, WASHINGTON 98164
                                                                          (206) 689-8500  (206) 689-8501 FAX
26   2750700 / 1310.0024
